                          Case 9:21-mj-00069-KLD Document 1 Filed 06/17/21 Page 1 of 4

                                       UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF WASHINGTON
MATTHEW L. THOMPSON                              PROBATION OFFICE                        BRANCH OFFICES
   CHIEF PROBATION OFFICER                                                                  FEDERAL BUILDING
        U.S. COURTHOUSE                                                                    25 S. 3rd Street, Room 326
     920 W Riverside, Room 540                     June 2, 2021                                  PO BOX 1791
            PO BOX 306                                                                    YAKIMA, WA 98907-1791
    SPOKANE, WA 99210-0306                                                            (509) 574-5535 / fax (509) 574-5539
 (509) 742-6300 / fax (509) 742-6339
                                                                                            FEDERAL BUILDING
                                                                                           825 Jadwin Ave, Suite 170
                                                                                        RICHLAND, WA 99352-0446
                                                                                      (509) 943-8130 / fax (509) 943-8139
REPLY TO     Spokane                                     Jun 02, 2021

         The Honorable R. Malouf Peterson,
         U.S. District Judge
         Thomas S. Foley U.S. Courthouse
         P.O. Box 1493
         Spokane, WA 99210

                                                      RE: Morgan, Joseph Todd
                                                      Dkt. No. 0980 2:21CR00061-RMP-1
                                                      Custody Status: Incarcerated in Superior,
                                                      Montana, as of 6/1/2021
                                                      Violation Report #1

         Dear Judge Peterson:

         Attached for the Court’s review is a petition for action on the above-captioned offender. The
         circumstances of the alleged noncompliant behavior are reported therein.

         Compliance with Supervision Conditions:

         On July 8, 2020, Mr. Morgan was sentenced to a 27-month term of imprisonment, followed
         by a 36-month term of supervised release, following his guilty plea to felon in possession of
         a firearm. On May 18, 2021, Mr. Morgan’s term of supervised release commenced.
         As documented in the petition before Your Honor, Mr. Morgan is alleged to have returned
         to committing unfavorable behavior just 2 weeks after his release. Mr. Morgan is in custody
         at the Mineral County Jail in Superior, Montana. He is now facing potential charges for
         felony partner family member assault via strangulation, felony tampering with a witness, and
         misdemeanor unlawful restraint. The undersigned officer is respectfully requesting a warrant
         be issued as the allegations before the Court are very serious. Mr. Morgan should have to
         answer to Your Honor regarding his lack of compliance.

         Offender Characteristics:

         Mr. Morgan’s special penalty assessment has not been paid.
          Case 9:21-mj-00069-KLD Document 1 Filed 06/17/21 Page 2 of 4
Re: Morgan, Joseph Todd
June 2, 2021
Page 2

Mr. Morgan is employed by his aunt with Pavilion Painting in Spokane, Washington.
Mr. Morgan was referred to mental health treatment, chemical dependency treatment, and
random urine sampling services upon his release; however, he was arrested before
completing any evaluations.
Mr. Morgan was released to live in Liberty Lake, Washington, with his girlfriend. Following
the recent events, Mr. Morgan is no longer authorized to live at this residence.
On May 25, 2021, the jurisdiction of Mr. Morgan’s federal case was successfully transferred
from the District of Idaho to the Eastern District of Washington.
Statutory and Guideline Provisions:

Pursuant to 18 U.S.C. § 3583(e)(3), the Court may revoke a term of supervised release, and
require the defendant to serve in prison all or part of the term of supervised release
authorized by statute for the offense that resulted in such term of supervised release, except
that a defendant whose term is revoked under this paragraph may not be required to serve on
any such revocation more than 5 years in prison if the offense that resulted in the term of
supervised release is a class A felony, more than 3 years in prison if such offense is a class
B felony, more than 2 years in prison if such offense is a class C or D felony, or more than
1 year in any other case.

Pursuant to 18 U.S.C. § 3583(h), when a term of supervised release is revoked and the
defendant is required to serve a term of imprisonment, the Court may include a requirement
that the defendant be placed on a term of supervised release after imprisonment. The length
of such a term of supervised release shall not exceed the term of supervised release
authorized by statute for the offense that resulted in the original term of supervised release
less any term of imprisonment that was imposed upon revocation of supervised release.

As a cost-containment measure, in March 2004, the Judicial Conference endorsed a non-
binding policy that substantially restrains enhanced sentencing authority. This policy was
incorporated in our agency’s Monograph 109, The Supervision of Federal Offenders:

Although it is statutorily permissible to impose a new term of supervised release in most
post-April 30, 2003, cases, officers should ordinarily recommend a new supervised release
sentence only when the prison time imposed for the current violation, plus any prison time
imposed for a prior revocation(s) of this term of supervised release, is less than the maximum
prison term set forth at 18 § 3583(e)(3).
         Case 9:21-mj-00069-KLD Document 1 Filed 06/17/21 Page 3 of 4
Re: Morgan, Joseph Todd
June 2, 2021
Page 3

If revoked, the following options are available for sentencing:

Original Criminal History Category: VI
Grade of Violation:                 B
Class of Offense:                   Class C Felony

                        Statutory              Guideline
                        Provisions             Provisions
 CUSTODY:               Not more than 2        21-27 months
                        years
 SUPERVISED             36 months minus        36 months minus
 RELEASE:               custody imposed        custody imposed

It is respectfully recommended that the Court issue a warrant requiring Joseph Morgan to
appear to answer to the allegation(s) in the attached petition.

                                          Respectfully submitted,

                                          Matthew L. Thompson
                                          Chief U.S. Probation Officer


                                          By: s/Mark E. Hedge              06/02/2021
                                             Mark E. Hedge                    Date
                                             U.S. Probation Officer


APPROVED BY:


s/Richard Law                 06/02/2021
Richard Law                      Date
Supervisory U.S. Probation Officer

MEH:sa
                          Case 9:21-mj-00069-KLD Document 1 Filed 06/17/21 Page 4 of 4
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Eastern District
                                                 __________  Districtof of
                                                                        Washington
                                                                           __________

                  United States of America
                             v.                                    )
                      Joseph Todd Morgan                           )         Case No. 2:21CR00061-RMP-1
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                            Joseph Todd Morgan                                            ,
who is accused of an offense or violation based on the following document filed with the court:

’ Indictment              ’ Superseding Indictment        ’ Information         ’ Superseding Information             ’ Complaint
’ Probation Violation Petition            ✔ Supervised Release Violation Petition
                                          ’                                               ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
 See petition and order filed 6/2/2021.




Date: Jun 02, 2021, 3:32 pm
                                                                                           Issuing officer’s signature

City and state:      Spokane, Washington                                         Sean F. McAvoy, Clerk of Court/DCE
                                                                                             Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
